ORDER
PER CURIAM.
Reginald Cunningham (Movant) appeals from the judgment overruling his motion for post-conviction relief pursuant to Rule 24.035 after a hearing. Movant contends the motion court clearly erred in denying his motion because his counsel was ineffective for failing to investigate his case and adequately consult with him.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).